Exhibit 10.1

 

LOGO [g738882g08m74.jpg]

June 4, 2014

John Briscoe

[Personal Address Redacted]

Dear John:

It is with great pleasure that we offer you the position of Senior Vice
President and Chief Financial Officer with Bristow Group reporting to Jonathan
Baliff, CEO. This offer is based on the terms and conditions set forth in
Exhibit A which is attached.

In accordance with our policy, this offer is conditional on passing a
pre-employment physical exam and drug test as well as satisfactory results in
our normal reference and background check process. Susannah Schoen will contact
you to make arrangements.

John, we are very pleased to welcome you to the Bristow Group team. Please feel
free to contact me at [Redacted for Purposes of Filing] if you have any
questions

My very best regards

 

/s/ Hilary S. Ware

Hilary S. Ware

SVP, Administration

 

Bristow Group Inc. 2103 City West Blvd., 4th Floor, Houston, Texas 77042 United
States

t (713) 267 7600 f (713) 267 7620 bristowgroup.com

   LOGO [g738882g86k01.jpg]



--------------------------------------------------------------------------------

 

LOGO [g738882g88i85.jpg]

Senior Vice President and Chief Financial Officer

Exhibit A

Compensation Package

 

Employer and Location:    Bristow Group Inc. located at 2103 City West Blvd.,
4th Floor, Houston, Texas 77042 Compensation Structure:    US based employment
Base Salary:    US $425,000 per year Bonus Percentage:    Participation in the
Incentive Compensation Plan including cash bonuses and stock options and grants
in accordance with an Officer position. Current annual incentive compensation at
this level is a target bonus of 75% of Base Salary with a maximum of 187.5% of
Base Salary. LTIP:    Current target value of the Long Term Incentive Program at
300% of base salary with initial award granted upon employment ($1,275,000). The
value of the grant will be evenly distributed between Restricted Stock, Stock
Options and Performance Cash. Health & Benefit Plans:    Standard coverage in
the US Executive Life Insurance:    In addition to standard coverage, you are
eligible for additional life coverage of $500,000 with the premium paid by
Bristow. 401(k) Plan and Matching:    Standard 3% match + an additional 3% of
base salary at the end of the calendar year based on eligible compensation for
the year. Deferred Compensation:    In addition to the 401(k) Plan, you are also
enrolled in a deferred compensation plan which will “top up” all 401k
contributions made to 15%. Additionally you may elect to defer a portion of your
base salary or annual bonus in to this plan. Change of Control:    In the event
termination occurs during or at the end of a Change in Control period, you will
receive three (3) times the sum of your annual base salary and your highest
annual bonus. Termination without Cause:    Standard severance policy which
provides payment of one (1) year base salary.